Exhibit 10.1


Equipment Purchase Contract


This Equipment Purchase Contract, together with the exhibits attached hereto
(this “Contract”) is entered into as of October 11, 2010 by and between Hub City
Terminals, Inc., located at 3050 Highland Parkway Suite 100 Downers Grove, IL
60515, U.S.A. (“Buyer”) and Qingdao Pacific Container Co., Ltd of Fu Yuan
Industrial Park, Qingdao Economic and Technical Development Zone, Qingdao, China
266500 (“Seller”).


WHEREAS, Buyer and Singamas North America, Inc. (“SNAI”), an affiliate of
Singamas Management Services Ltd (“SMSL”), entered into that certain Equipment
Purchase Contract, dated as of March 8, 2006 (the “2006 Purchase Contract”)
pursuant to which Buyer purchased Containers (as defined hereinafter) from SNAI;


WHEREAS, Buyer and SMSL entered into that certain Equipment Purchase Contract,
dated as of March 8, 2007 (the “2007 Purchase Contract”) pursuant to which Buyer
purchased Containers from SMSL;


WHEREAS, Buyer and SMSL entered into that certain Equipment Purchase Contract,
dated as of February 5, 2008 (the “2008 Purchase Contract”) pursuant to which
Buyer purchased Containers from SMSL;


WHEREAS, on March 10, 2010, SNAI assigned all of its rights and obligations
under the 2006 Purchase Contract to SMSL;


WHEREAS, Buyer and SMSL entered into that certain Equipment Purchase Contract,
dated as of March 26, 2010 (the “March 2010 Purchase Contract”) pursuant to
which Buyer purchased Containers from SMSL;


WHEREAS, Buyer and Seller entered into that certain Equipment Purchase Contract,
dated as of May 18, 2010 (the “May 2010 Purchase Contract”) pursuant to which
Buyer purchased Containers from Seller; and


WHEREAS, Buyer and Seller desire to enter into this Contract pursuant to which
Buyer shall purchase Containers from Seller.


Buyer and Seller agree as follows:


ARTICLE 1.                      Specification; Equipment; Contract Price;
Scheduled Delivery Dates; Pool


(a) Pursuant to ARTICLE 2 of this Contract, Buyer and Seller agree to develop on
a joint basis the Specification (as defined in ARTICLE 2(a)) for the manufacture
of the steel containers described in Exhibit A (collectively, the “Equipment”
and each individually, a “Unit” or “Container”).


(b) Seller covenants and agrees to manufacture, at the Singamas plant located at
Qingdao, China, or at such additional plants as may be approved by Buyer
(collectively, the “Plant”), the Equipment in accordance with the Specification
developed pursuant to ARTICLE 2, and shall sell and deliver the Equipment to
Buyer at Buyer’s depots as set forth in Exhibit A (“Buyer’s Depots”), or to such
other locations as may be agreed to between Buyer and Seller (collectively, the
“Authorized Delivery Locations”), in accordance with the scheduled delivery
dates set forth in Exhibit A, as the same may be modified only by mutual
agreement in writing pursuant to ARTICLE 2(d), 3(b) or 4(a) (as modified, the
Scheduled Delivery Dates), at Seller’s risk and expense as provided in this
Contract, all for the consideration specified in Exhibit A.  The contract price
for deliveries of Units during each applicable month shall be determined by
multiplying the price per Unit purchased and delivered during such month (set
forth in Exhibit A as the “Unit Price”), by the number of Units delivered to
Buyer during said month (the aggregate price thus computed, the “Contract
Price”). Time is of the essence of this Contract.


ARTICLE 2.                      Specification; Prototype; Interpretation;
Changes


(a) On or before October 1, 2010, Buyer and Seller agree to jointly develop and
produce design and construction specifications (the “Specification”) for the
manufacture of the Equipment. The Specification shall satisfy the standards of
the Association of American Railroads set forth in Exhibit B hereto (as amended
from time to time, the “Standards”).  The Specification shall be subject to
final approval in writing of both Buyer and Seller.  The terms and provisions of
the Specification approved by both Buyer and Seller in writing shall be
incorporated into this Contract by this reference.  Seller agrees that most
parts for the Equipment will be interchangeable with the parts of the 53 foot
containers Buyer purchased in 2006, 2007, 2008 and March 2010.


(b) The Specification shall define the principal characteristics of the Units of
Equipment, which at the time of each delivery shall be suitable for commercial
use in carrying freight in highway and rail transportation. The Specification
shall be interpreted to accomplish this objective.


 
 
 
(c) If any discrepancy, difference or conflict exists between the provisions of
this Contract and the Specification, then, to the extent of such discrepancy,
difference or conflict only, the Specification shall be ineffectual and the
provisions of this Contract shall prevail; but in all other respects, the
Specification shall be in full force and effect. Any question whether the
Specification is in conflict with the provisions of this Contract shall be
brought to the attention of Buyer who shall resolve such conflict or discrepancy
and give direction in writing to Seller how to proceed, and Seller shall comply
with such directions. Seller shall not depart from the requirements of the
Specification without the prior written authorization by Buyer.


(d) Buyer may propose a change in the Specification for the Equipment.  Within
five (5) business days after receipt of Buyer’s proposal for a change, Seller
shall prepare and submit to Buyer an estimate (the “Estimate”) in such detail as
Buyer may reasonably require, which shall contain (i) a description of the
change, including any changes to the Specification or in the Equipment, (ii) the
net increase or decrease in the Unit Price and the Contract Price, and (iii) the
effect of the change on the Scheduled Delivery Dates. Buyer shall accept or
reject the Estimate within five (5) business days. If the Estimate is accepted,
Buyer shall prepare, and Buyer and Seller shall execute, a contract change (the
“Contract Change”), which shall contain a description of the change, including
any changes to the Specification or the Equipment, the effect on the  Scheduled
Delivery Dates and the effect on the Unit Price and the Contract Price.  If
Buyer does not notify Seller of Buyer’s acceptance or rejection of any Estimate,
or if Buyer rejects an Estimate, this Contract and the Specification shall
continue to remain in full force and effect notwithstanding the parties’ failure
to agree to such Estimate, and the parties’ shall continue to work reasonably
and in good faith (but shall not be obligated) to reach a mutually acceptable
agreement with respect to such proposed changes.


ARTICLE 3. Excusable Delay; Extension of Time; Right of Cancellation


(a) If either Buyer or Seller is delayed in making or taking delivery of any
Unit of Equipment as a result of any “Excusable Delay” (as defined in the next
sentence), Buyer and Seller shall not be liable for such failure or delay and
the Scheduled Delivery Dates shall be extended in the event Seller or Buyer
shall have given written notice to the other party within the time periods
specified in ARTICLE 3(b) of the Excusable Delay (subject however to Buyer’s
cancellation rights in ARTICLE 3(c)). An “Excusable Delay” as to any party shall
mean a delay in the delivery of the Equipment caused solely by the other party
or by the occurrence of an event of delay beyond the control of such party which
such party is unable to prevent through the exercise of due diligence, which
delay is attributable to (i) acts of God (other than ordinary storms or ordinary
inclement weather conditions), earthquakes, lightning or flood; (ii) explosions,
fire or vandalism, provided such explosion, fire or vandalism did not result
from the gross negligence or willful misconduct of Seller; or (iii) strikes or
other similar industrial disturbances (not including any strikes or industrial
disturbances resulting from unilateral changes made by Seller or its affiliated
companies), riots, insurrections, war, sabotage, blockages or embargoes, and
epidemics.


(b) Upon the occurrence of an Excusable Delay, written notice shall be given by
Seller to Buyer within five (5) days (i) after knowledge thereof or (ii) after
the date on which Seller, after reasonably diligent inquiry, should have known
of such Excusable Delay, whichever is the earlier date. Upon the cessation of
any Excusable Delay, written notice thereof and of the anticipated effect
thereof, if any, on the Scheduled Delivery Dates shall be given by Seller to
Buyer within five (5) days. Buyer shall notify Seller, within five (5) days
after receipt of Seller’s notice, of Buyer’s agreement or disagreement with
Seller’s claim for extension of the Scheduled Delivery Dates. If Buyer and
Seller agree on the adjustment of the Scheduled Delivery Dates, Buyer shall
prepare and Buyer and Seller shall execute a Contract Change reflecting such
agreement.


(c) In the event that any of the following events shall occur (each a
“Cancellation Event”), Buyer shall have the right, in addition to any other
rights it may have under the law or any other provisions of this Contract, to
cancel this Contract with respect to all remaining undelivered Units of
Equipment:


(i) an Excusable Delay shall have occurred and such Excusable Delay shall have
continued for more than one hundred twenty (120) days; or


(ii) Seller shall fail to complete the manufacture of any Units and make them
available for inspection by Buyer or Buyer’s Inspectors pursuant to ARTICLES
6(a) and (b), at least thirty-five (35) days prior to the respective Scheduled
Delivery Dates for such Units; or


(iii) Seller shall fail to deliver any Units to Buyer at an Authorized Delivery
Location pursuant to ARTICLE 7 within sixty (60) days after the respective
Scheduled Delivery Dates for such Units.


(d) In the event of any cancellation of this Contract pursuant to ARTICLE 3(c),
Buyer shall have no liability to Seller for payment of any part of the Contract
Price for the Units of Equipment which have been cancelled and Seller shall have
no further liability to Buyer to deliver such Units of Equipment; provided that
any such cancellation shall not terminate any rights that may have accrued to
Seller and Buyer under this Contract prior to cancellation.


 
 
 
ARTICLE 4.                      Prototype; Inspection and Testing


(a)           By October 15, 2010, upon the mutual agreement of the parties,
Seller shall manufacture one prototype Unit of Equipment conforming to the
Specification, this Contract and the Standards (the “Prototype’) and Seller
shall perform all tests on the Prototype as required to obtain certification by
Buyer’s designated certification and inspection organization (“Buyer’s Survey
Agency”) and to enable Buyer to determine insofar as is practicable whether the
Unit of Prototype conforms to the Specification, this Contract and the
Standards, including without limitation the tests specified in Exhibit
C.  Seller shall bear the expense for inspection and testing of the
Prototype.  In the event that, in the sole opinion of Buyer, the Prototype
conforms to the Specification, this Contract and the Standards, Buyer shall
notify Seller that the Prototype and Specification are acceptable, the
Specification shall not be modified and the remaining Units shall be
manufactured in accordance with the Specification, this Contract and the
Standards.  In the event that, in the sole opinion of Buyer, the Prototype does
not conform to the Specification, this Contract or the Standards or otherwise
does not fulfill the reasonable requirements of Buyer, Buyer shall notify Seller
in writing as to any deficiencies in the Specification and/or the Prototype and
Seller shall, at Seller’s expense, (i) in respect to any deficiencies in the
Specification and/or the Prototype, work with Buyer to first make any necessary
changes to the Specification (which changes must be agreed to by Buyer and
Seller), and repair or replace the Prototype as necessary to conform to the
Specification as so changed, or (ii) in respect to any deficiencies in respect
to the Prototype but not the Specification, repair or replace the Prototype as
necessary to conform to the Specification, this Contract and the Standards.  If
the revised Specifications and Estimate are accepted, Buyer shall prepare, and
Buyer and Seller shall execute, a Contract Change, which shall contain a
description of the change, including any changes to the Specification or the
Equipment, and the effect on the Unit Price and the Contract Price (the
Scheduled Delivery Dates shall remain constant in such scenario).  Following any
repair or replacement of the Prototype pursuant to this ARTICLE 4(a), Seller
shall perform the tests on the repaired or replaced Prototype pursuant to this
ARTICLE 4(a), and Buyer shall be entitled to the same rights under this ARTICLE
4(a) in respect to the repaired or replaced prototype as the original Prototype.


(b)           Within fifteen (15) days after confirmation by Buyer that the
Prototype conforms to the Specification, this Contract, Buyer’s reasonable
requirements and the Standards pursuant to ARTICLE 4(a), but in any event no
later than thirty (30) days prior to commencement of production of the
Equipment, Seller shall submit to Buyer four (4) copies of the final
Specification for the Equipment being purchased under this Contract, consisting
of the original Specification and any changes pursuant to ARTICLE 2(d) or 4(a).
The final Specification shall be identified by number and dated, and shall
include: the Seller’s production model number, list and copies of applicable
working drawings with drawing number, a general arrangement drawing of the
Equipment, and a marking drawing for production. Seller shall deliver the final
Specification and working drawings to Buyer not less than thirty (30) days prior
to commencement of production.


ARTICLE 5. Work and Materials; Subcontracting; Production Schedule; Inspection
and Tests


(a)           All work performed on the Equipment shall be in accordance with
good commercial practice and all material, supplies and equipment incorporated
in the Equipment shall be new, suitable and of the best quality for the service
intended. Seller agrees that the standards, test and quality control procedures
used in the manufacture of the Equipment shall at least equal those demonstrated
to Buyer during any inspection of the Plant by Buyer, or if Buyer shall not have
inspected any such Plant, then at least equal to those extended or warranted by
Seller to its other customers in the United States.  Seller agrees that Buyer’s
inspectors or agents shall be allowed access to the Plant to witness production
and quality control at all reasonable times.


(b)           Seller shall not subcontract its obligations under this Contract
to manufacture the Equipment without the prior written approval of Buyer. In the
event that Seller desires to subcontract the manufacturing obligations, Seller
shall advise Buyer of the name of the proposed subcontractor at least thirty
(30) days in advance of any initial production and shall provide Buyer with such
other information about the proposed subcontractor as Buyer may reasonably
request. If a subcontractor of the Equipment is consented to under this ARTICLE,
such subcontractor shall be deemed included within the term “Seller” in this
Contract and Seller and such subcontractor shall be jointly and severally liable
for any and all obligations of Seller and such subcontractor under this
Contract, but Buyer shall not be required to respond or look to, or deal with,
such subcontractor and shall be entitled to respond or look only to, and deal
only with, the original Seller named in this Contract with respect to the
performance and enforcement of Seller’s and such subcontractor’s obligations and
rights under this Contract.


(c)           All Equipment and all workmanship, materials, supplies and
equipment incorporated therein shall be subject to inspection and tests by
Buyer, Buyer’s Survey Agency and other inspectors (collectively “Buyer’s
Inspectors”) at any reasonable time during manufacturing at the Plant. All
Equipment, materials, supplies, workmanship and equipment not conforming to the
requirements of the Specification, this Contract and the Standards shall not be
permitted, without Buyer’s written agreement and approval in its sole
discretion.


 
 
 
ARTICLE 6.                      Technical Acceptance


(a) Seller will inform Buyer in writing ten (10) days before the date on which
Seller believes the units will be ready for Buyer’s Inspection.


(b) Following completion of the manufacture of each Unit at the Plant, Seller
shall notify Buyer in writing of such completion and Seller shall arrange to
allow Buyer’s Inspectors to undertake an initial inspection of such Unit to
determine whether such Unit is in conformance with the Specification, this
Contract and the Standards.


(c) If Buyer’s Inspectors shall determine that a Unit is in conformance with the
Specification, this Contract and the Standards following the initial inspection
at the Plant pursuant to ARTICLE 6(a), Buyer’s Inspectors shall issue and
deliver to Seller and Buyer a certification in the form attached hereto as
Exhibit D (the “Inspection Certificate”), or otherwise confirm that in the
opinion of Buyer’s Inspectors, the Units of Equipment identified therein comply
with the Specification, this Contract and the Standards.  If Buyer’s Inspectors
determine that the Equipment is not in conformance with the Specification, this
Contract and the Standards, Buyer’s Inspectors shall notify Buyer and Seller of
their determination in writing, and shall identify any non-conformities, and
Seller shall promptly repair or replace any non-conforming Units with conforming
Units, which will then be subject to further inspection pursuant to ARTICLES
6(a), (b) and (c).


(d) Unless otherwise agreed by Buyer in writing, the failure of a Unit of
Equipment, or materials, supplies and equipment thereof, in a test shall, at
Buyer’s option, be considered the failure of each Unit in the same production
series. Seller shall bear all costs to test, correct or replace such Units.
Seller shall promptly correct or replace all rejected Equipment, and materials,
supplies and equipment related thereto, such correction and replacement to be to
the satisfaction of and without cost to Buyer.


(e) Buyer shall pay the reasonable cost of Buyer’s Inspectors under this
Contract, other than for the costs of tests of the Prototype pursuant to ARTICLE
4(a) and as provided in the next sentence, which costs shall be paid by Seller.
If Buyer’s Inspectors determine that a Unit of Equipment fails to conform to the
requirements of the Specification, this Contract, or the Standards, the costs
and charges of the original tests, any additional tests and work and materials
in connection with the correction and/or replacement of the Equipment shall be
paid by Seller.


ARTICLE 7.                      Delivery of Equipment


(a)           Following the manufacture of Units and technical acceptance
thereof by Buyer pursuant to ARTICLE 6(c), Seller shall ship such Units to the
Authorized Delivery Location for delivery to Buyer (or Buyer’s assignee if Buyer
shall have assigned its rights under this Contract in respect to such Units of
Equipment).  Notwithstanding anything to the contrary contained in this
Contract, title to each of the Units to be delivered to Buyer (or its assignee)
at the Authorized Delivery Location shall transfer to Buyer (or its assignee)
automatically and without further action at such time as each such Unit is
loaded onto a vessel at the port in China for shipment to Buyer, and in any
event before the vessel carrying such Unit leaves the territorial waters of
China.  Subject to the terms of this ARTICLE 7, Seller shall transfer physical
possession of the Units to Buyer (or its assignee) at the Authorized Delivery
location by the applicable Scheduled Delivery Date (Units so transferred, the
“Delivered Units”).


(b) Following arrival of any Units described in ARTICLE 7(a) at the Authorized
Delivery Location, Buyer shall have an opportunity to re-examine such Units to
determine that they still conform to the Specification, this Contract and the
Standards.  If such inspection does not disclose any damages to any of the
Units, an Equipment Interchange Receipt (“EIR”) shall be issued upon release of
such Units from a discharging terminal to Buyer or Buyer’s motor carrier or
drayman at the Authorized Delivery Location. Damage occurring prior to and
during the lifting of any Delivered Units onto a chassis shall be Seller’s
responsibility.


(c)           For Units which are delivered to an Authorized Delivery Location
in apparent good order, Buyer’s agent shall issue an EIR for each Delivered Unit
with the notation “Delivered in apparent good order.” All Delivered Units shall
be considered delivered upon the earlier of (i) the execution of the EIR by
Buyer’s agent, or (ii) the date payment of the Contract Price for such Units is
due and payable pursuant to ARTICLE 11 below, at which time risk for such
accepted Units of Equipment shall pass to Buyer (or Buyer’s assignee if Buyer
shall have assigned its rights under this Contract in respect to such Units of
Equipment).  Certain terms with respect to Units loaded with freight are set
forth on Exhibit A.
 
 
 
 
 
(d)           If, upon Units being made available to Buyer at an Authorized
Delivery Location, Buyer or Buyer’s Inspectors determine that any of the Units
are damaged, Buyer will report such damage to Seller immediately and notify such
damage to the terminal and Seller will repair or replace any damaged Units
pursuant to ARTICLE 7(f).  In the event Seller chooses or is required to replace
any damaged Unit under this Contract, the prior transfer of title to such
damaged Unit pursuant to clause (a) hereof shall be rescinded and title to such
damaged Unit shall automatically revert to Seller without any recourse to, or
warranty of, Buyer.  In such case, Buyer shall have no right, title or interest
of any kind to any damaged Unit to be replaced by Seller pursuant to this clause
(d).


(e)           Notwithstanding the delivery of a Delivered Unit by Seller to
Buyer or issuance of an EIR for such Delivered Unit by Buyer pursuant to this
ARTICLE 7, if Buyer discovers that any such Delivered Unit was damaged or
otherwise did not conform to the Specification, this Contract and the Standards
at the time it was delivered by Seller and Buyer notifies Seller within thirty
(30) days following such delivery, Seller, at its sole cost and expense, shall
promptly repair or replace such Delivered Unit.  Upon a determination pursuant
to clause (f) hereof that a Unit is non-repairable and, therefore must be
replaced, the prior transfer of title to such Unit shall be rescinded and title
shall automatically revert to Seller, without any recourse to, or warranty of,
Buyer.  In such case, Buyer shall have no right, title or interest of any kind
to any damaged Unit to be replaced by Seller pursuant to this clause (e).


(f)           In respect to any Units that Seller is obligated to repair or
replace pursuant to this ARTICLE 7, if the estimated cost of the repair of any
Unit in the reasonable determination of Buyer is over the Damage Threshold
specified in Exhibit A (the “Damage Threshold”), such Unit shall be considered
non-repairable and Seller shall promptly, at Seller’s expense, replace such Unit
with a Unit that conforms to the Specification, this Contract and the
Standards.  If the estimated cost of the repair of any such Unit in the
reasonable determination of Buyer is not greater than the Damage Threshold,
Seller will arrange the repair of such Unit at Seller’s expense or Seller will
reimburse the repair amount to Buyer if Buyer elects to have Buyer or Buyer’s
designated repair shop complete the repair. The repair shall be accomplished in
accordance with the latest Institute of International Container Lessors (“IICL”)
repair guide. Buyer acknowledges that the Equipment cannot be sent back to
Seller’s plant in China; therefore, both parties agree to use their best efforts
to settle the damage issues at the Authorized Delivery Location. Seller shall be
responsible to pay all costs for the repair, which shall include the costs of
inspection, estimation, transportation (including mounting repaired Equipment on
chassis and making same available for interchange to Buyer’s motor carrier or
drayman at a location reasonably acceptable to Buyer), and repair of, and any
other reasonable costs with respect to the repair of (including chassis costs),
the Equipment.


(g)           Subject to ARTICLE 7(h), Seller will provide free storage after
discharge of the Equipment from the ship at the destination location of Southern
California in accordance with the terminal’s standard free storage days. The
Buyer shall pay charges for all additional storage after these standard free
storage days. Buyer will pay such additional storage charges via wire transfer
within ten (10) days of Buyer’s receipt of invoice from Seller. The additional
storage charge shall be as per the terminal’s standard tariff.  Should Buyer be
unable to pickup the Equipment at the destination location due to an event
caused solely by Seller or by the occurrence of an event of delay beyond the
control of Buyer which Buyer is unable to prevent through the exercise of due
diligence, which delay is attributable to (i) acts of God (other than ordinary
storms or ordinary inclement weather conditions), earthquakes, lightning or
flood; (ii) explosions, fire or vandalism, provided such explosion, fire or
vandalism did not result from the gross negligence or willful misconduct of
Seller; or (iii) strikes or other similar industrial disturbances (not including
any strikes or industrial disturbances resulting from unilateral changes made by
Seller or its affiliated companies), riots, insurrections, war, sabotage,
blockages or embargoes, and epidemics, then the parties agree to confer and
share equally the additional storage expense.


(h)           Notwithstanding anything contained in ARTICLE 7(g), if the
Authorized Delivery Location is other than Southern California for the delivery
of any Equipment, Buyer and Seller acknowledge that Seller may not be able to
obtain the same number of days of free storage for Equipment at such other
Authorized Delivery Locations. Accordingly, for any Equipment delivered to
Authorized Delivery Locations other than Southern California, Buyer and Seller
agree to negotiate the number of free storage days for Equipment at such other
Authorized Delivery Locations, and Buyer shall be responsible for any storage in
excess of such free storage pursuant to the payment provisions of ARTICLE 7(g)
above.
 
(i)           At the end of each calendar month during which Units of Equipment
have been discharged at port, Seller shall complete a report in respect to Units
of Equipment delivered during such month in the form set forth in Exhibit E or
in a form reasonably acceptable to Buyer, and deliver it by facsimile by the
third working day of the succeeding month to Buyer at Buyer’s address specified
in ARTICLE 17.
 
8. Reserved


 
 
 
 
9.  SCHEDULED DELIVERY DATES


Seller shall deliver the Equipment to the Buyer as set forth in Exhibit A, in
accordance with the Scheduled Delivery Dates set forth in Exhibit A, at Seller’s
risk and expense as provided in this Contract, all for the consideration as
specified in Exhibit A.  Buyer and Seller agree that Seller shall deliver to
Buyer 1,000 Units by September 15, 2011; provided, however, that Buyer shall
have the option of ordering not more than 2,000 additional Units pursuant to
this Agreement by delivering notice to Seller of such additional order not later
than December 3, 2010.


Buyer will arrange the necessary chassis to the discharging terminal for
stevedoring, and all necessary arrangement shall be as per discussion between
terminal and Buyer, Seller will inform the terminal contacts in advance.


10. Reserved





ARTICLE 11.                                 Payment of the Contract Prices


(a)           Payment of the Contract Price for Units of Equipment which are
purchased by Buyer under this Contract shall be made in U.S. Dollars by wire
transfer of immediately available funds as follows:


                (i) an amount equal to the Contract Price set forth in Exhibit A
shall be paid to Seller’s designated account specified by Seller in writing;


    (ii) The balance of funds held by The Bank of New York Trust Company, N.A
(“Escrow Agent”) pursuant to that certain Escrow Agreement, dated as of April
10, 2006, by and among Buyer, SMSL as successor in interest to SNAI, and the
Escrow Agent (the “2006 Escrow Agreement”) at any given time shall be referred
to herein as the “Escrow Fund.”  Buyer, SMSL and Escrow Agent are concurrently
entering into an Amendment to Escrow Agreement (the “September 2010 Escrow
Amendment”) in substantially in the form attached hereto as Exhibit F pursuant
to which the Escrow Fund shall be made applicable to this Contract, and shall
continue to be applicable to the 2006 Purchase Contract, the 2007 Purchase
Contract, the 2008 Purchase Contract the March 2010 Purchase Contract and the
May 2010 Purchase Contract.  The 2006 Escrow Agreement, as amended by the
September 2010 Escrow Amendment, shall constitute the Escrow Agreement.  The
Escrow Fund shall be disbursed in accordance with the terms of the Escrow
Agreement.




           (iii) Buyer shall make the payments specified in (i) above within ten
(10) days following the completed discharge and Buyer’s acceptance of Equipment
at the Authorized Delivery Location specified on Exhibit A (as evidenced by
delivery of an EIR or other confirmation for such Units showing delivery in good
order in accordance with this Contract), and Seller’s presentation of the
following documents to the Buyer for each Delivered Unit of accepted Equipment:


1.  
Copy of Commercial Invoice;



2.  
Copy of Bill of Lading;

 
3.  
Inspection certificate issued by Buyer’s inspectors; and

 
4.  
Title to the Units.

 
(b)           In the event that Buyer fails to make payment within the ten (10)
day deadline set forth in ARTICLE 11(a) above (the “Payment Deadline”) in
respect to any Containers which are accepted by Buyer, the Buyer originally
named in this Contract (i.e., Hub City Terminals, Inc.) shall be obligated to
pay to Seller in accordance with ARTICLE 11(a)(i) an additional amount equal to
the Late Payment Obligation set forth in Exhibit A for each calendar day beyond
the Payment Deadline that payment in respect to any such Containers is not paid.


(c)           Buyer will have 10 days from the date the Units are accepted by
Buyer to complete any initial inspection desired by Buyer.  Buyer will note to
Seller in writing any defects in the Units within such 10 day period and if
Buyer fails to note to Seller any defects in writing with respect to these Units
within such 10 day period these Units will be deemed to be in acceptable
condition upon initial delivery.  Nothing in the foregoing sentences shall in
any way limit Buyer’s other rights under this Agreement, including, without
limitation, Buyer’s rights under Section 7(e) and Section 13.


(d)           Buyer shall have the option of loading the Units with freight in
China and arranging for the transport of the Units to North America.  The
discounted rates for such Chinese delivery are set forth in Exhibit A.  The
parties hereby agree to work in good faith and in accordance with the principles
set forth in this Agreement to establish any additional necessary terms for such
Chinese delivery.


 
 
 
ARTICLE 12.                                Customs Charges, Taxes and Delivery
Costs


Seller shall pay all fees, taxes and delivery charges including sales, value
added, income (including U. S. income taxes, gross receipts and similar taxes)
payable in connection with the manufacture, transportation, exportation,
importation, delivery and sale of the Equipment including those imposed or
assessed by or in the countries (including states or provinces and other local
taxing authorities) of origin, manufacture, sale and delivery, except that Buyer
shall pay any charges for the costs, if applicable, of customs clearance for the
Equipment, and duties to the United States of America and sales taxes imposed on
the Equipment by the United States and any state or local taxing authority in
the United States. With respect to any freight delivered in Equipment pursuant
to Seller’s option as described on Exhibit A, Seller/Seller’s consignee shall
pay any charges for the costs, if applicable, of customs clearance for such
freight, and duties to the United States of America and sales taxes imposed on
the freight by the United States and any state or local taxing authority in the
United States.  In addition to the foregoing Seller payment obligations, Seller
shall be responsible to pay all taxes imposed in the manufacturing country and
delivery costs.  Seller requires that Buyer use the Equipment in interstate or
foreign commerce.  When Buyer accepts the Equipment, Buyer intends to cause the
Equipment to be loaded with freight for transportation in a continuous movement
to a destination outside California.


ARTICLE 13.                                Warranty


(a)           Work and Material


(i)          Seller warrants and represents that the Equipment will be free from
defects in material and workmanship. Notwithstanding anything contained in this
contract to the contrary, if at any time from delivery of the Equipment to and
acceptance thereof by Buyer to the expiration of five (5) years after delivery
and Buyer’s acceptance, any weakness, deficiency, defect, or breaking down
(other than repairs necessitated solely as a result of ordinary wear and tear),
of the Equipment sold to Buyer under this Contract (an “Equipment Defect”) other
than (i) that caused by the negligence or other improper act of anyone other
than Seller or Seller’s subcontractor, or (ii) as specified in
ARTICLE 13(a)(ii), shall be discovered and reported by Buyer (or by an
independent surveyor as provided ARTICLE 13(b)(ii) below), such Equipment Defect
shall be corrected by Seller to the satisfaction of Buyer in accordance with the
procedure described in ARTICLE 13(b).


(ii)          Seller also warrants and represents that the paint and finish on
the Equipment and on the components thereof will be free from coating failures
or other defects which result in rust, fading, discoloration, corrosion, peeling
paint or non-adhesion of paint or other coating materials to the surface of the
Equipment (collectively, a “Paint Defect”). Notwithstanding anything contained
in this contract to the contrary, if at any time from and after delivery of the
Equipment to Buyer to the expiration of five (5) years after delivery, any Paint
Defect in the Equipment sold to Buyer under this Contract, other than that
caused by the negligence or other improper act of anyone other than Seller or
Seller’s subcontractors, shall be discovered and reported by Buyer (or by an
independent surveyor as provided in ARTICLE 13(b)(ii)), such Paint Defect shall
be corrected by Seller to the satisfaction of Buyer in accordance with the
procedures described in ARTICLE 13(b), provided that the foregoing shall not
apply to repairs necessitated solely as a result of ordinary wear and tear.


(b)           Within fifteen (15) days after receipt of written notice from
Buyer of a claim for an Equipment Defect or a Paint Defect (collectively, a
“Warranty Defect”), Seller shall either:


(i)          arrange for repairs or replacement of the Warranty Defect directly,
using Seller’s own employees or contractors. Seller shall notify Buyer within
such fifteen (15) days period of the arrangement made, and such repairs or
replacement shall commence promptly and be concluded promptly; or


(ii)          notify Buyer that Seller disputes the claim of a Warranty Defect.
If a dispute about a Warranty Defect is not resolved within ten (10) days after
delivery of such notice, Seller shall request Buyer to cause a survey of the
Equipment to be conducted by, at Buyer’s option, Bureau Veritas, American Bureau
of Shipping, Lloyd’s Registry or other recognized authority reasonably
acceptable to the parties, whose decision as to the validity of the claim of
Warranty Defect shall be binding. If the claim is found to be a Warranty Defect,
Seller shall pay for the cost of the survey and shall arrange for repairs or
replacement in accordance with ARTICLE 13(b)(i) within five (5) days of the
issuance of such decision. If the claim is found not to be a Warranty Defect,
Buyer shall pay the cost of survey.  Warranty repairs shall be completed by
Seller within 90 days.


(c)           In the event Seller fails to take action as described in ARTICLE
13(b)(i) or (ii) within the time specified, Buyer, may, but shall not be
required to, obtain estimates from independent repair contractors as to the cost
of repairing the Warranty Defects and restoring the Equipment to conform to the
requirements of this Contract, as well as estimates of those costs set forth in
ARTICLE 13(d) below. If Buyer elects to obtain such estimates, Buyer shall
submit each estimate to Seller within a reasonable time after receipt by Buyer.
Such estimates shall conclusively determine the costs incurred by Buyer in
connection with such Warranty Defects, and Seller shall pay the amount thereof
to Buyer within thirty (30) days after receipt of each estimate by Seller. If
Seller has not paid Buyer such amount within thirty (30) days after receipt of
an estimate by Seller, Buyer may withdraw from the Escrow Fund in accordance
with the terms of the Escrow Agreement an amount equal to (i) the amount of such
estimate plus (ii) any amounts payable pursuant to ARTICLE 13(d).  Buyer, at
Buyer’s option, may use any money paid to Buyer pursuant to this ARTICLE 13(c)
or ARTICLE 13(d) to reimburse Buyer for the cost of performing the work itself
or may contract with a third party to have the work performed.

 
 
 
 
(d)           In addition to the direct costs of repair described in ARTICLE
13(b), Seller shall also pay and /or reimburse Buyer for all reasonable costs
incurred by Buyer relating to repair of such Warranty Defects, including but not
limited to, transportation, mounting on and dismounting from chassis, chassis
use costs, inspection and re-inspection, and costs of materials and labor.


(e)           Neither the inspection or testing as provided in ARTICLE 5, nor
technical acceptance or final acceptance of the Equipment as described in
ARTICLE 6, nor the issuance of an Inspection Certificate or an EIR, as described
in ARTICLE 6 or 7, nor approval of Seller’s designs and the Specification for
the Equipment by Buyer nor any other course of conduct by Buyer shall be deemed
to diminish, waive or modify any of Buyer’s rights or remedies under this
ARTICLE 13.


ARTICLE 14.                                Patent, Copyright, Trademarks and
Trade Secret Warranty; Infringement


Seller warrants that the Equipment and each component of the Equipment,
including the door locking mechanism, will not infringe the patent, copyright,
trademark and trade secret rights of any third party. Seller shall defend,
indemnify and save harmless Buyer and its affiliates, agents, contractors,
servants or employees from and against all loss, cost, liability and claims,
plus attorneys’ fees, resulting from any claim that the Equipment, or any
material used in the construction of the Equipment or incorporated in the
Equipment by Seller, infringes any United States or foreign patent, copyright,
trademark or trade secret rights. If the Equipment or any material incorporated
in the Equipment by Seller shall be held by a court having jurisdiction to
constitute such an infringement and the use thereof shall be enjoined, Seller
shall procure for Buyer at Seller’s expense (i) the right to continue using the
Equipment with any such infringement, (ii) replace infringing material with
non-infringing material having equal or better utility, function and value, or
(iii) modify the Equipment so it becomes non-infringing, as may be required to
eliminate all problems of infringement while maintaining the same or better
utility, function or value.  Prompt written notice of the assertion of any claim
or the bringing of any suit shall be given by Buyer to Seller, and thirty (30)
days shall be given to Seller from giving of such notice to settle or defend it
as Seller may see fit provided Seller provides Buyer with an acceptable
indemnity in Buyer’s discretion. Buyer, at Seller’s expense, shall provide every
reasonable assistance in settling or defending such claim or suit. If, at the
end of thirty (30) days, Seller fails to effect such settlement or defense,
Buyer may undertake settlement or defense as it sees fit, with full
reimbursement for damages, costs and attorneys’ fees as herein provided.


ARTICLE 15.                                Seller’s Default


(a)           Each of the following shall constitute an act of default by Seller
under this Contract (a “Seller Default”):


(i)          The failure of Seller to manufacture the Equipment with such
diligence and in such manner as required by this Contract and the Specification
and/or the Standards as will enable it to complete the delivery of the Units in
accordance with the Scheduled Delivery Dates, except and to the extent that such
failure is due to one or more Excusable Delays, which default continues
un-remedied for a period of thirty (30) days after written notice to Seller
thereof;


(ii)          If due to the failure of Seller to perform its obligations
hereunder the Units of Equipment scheduled for delivery in any month pursuant to
the Scheduled Delivery Dates have not been delivered within sixty (60) days
after the end of the month;


(iii)          Seller fails to repair or replace a Warranty Defect as provided
in ARTICLE 13;


(iv)          Any other material default by Seller to perform or satisfy its
obligations and conditions under this Contract, which default continues
un-remedied for a period of thirty (30) days after written notice to Seller
thereof; or


(v)          Seller or any affiliate involved in the manufacturing of the
Equipment (“Key Affiliate”) is dissolved or makes a general assignment for the
benefit of its creditors; a receiver or custodian of any kind whatsoever is
appointed, whether or not appointed in bankruptcy, common law or equity
proceedings, whether temporary or permanent, for a substantial portion of the
property of Seller or a Key Affiliate; Seller or a Key Affiliate files a
petition for relief under any chapter of the U.S. Bankruptcy Code or similar
law; a petition for relief is filed against Seller or a Key Affiliate and such
petition is not dismissed by the court within sixty (60) days after the date on
which such petition was filed; the admission by Seller or a Key Affiliate in
writing of its inability to pay debts generally as they become due; the failure
of Seller or a Key Affiliate generally to pay its debts as they become due; or
if Seller fails to assume this Contract within thirty (30) days after the filing
of a petition by or against Seller under the U.S. Bankruptcy Code or similar
law.


(b)           Right to Terminate


In the event that a Seller Default shall occur, at Buyer’s option, Buyer may
elect to cancel this Contract.  If Buyer elects to cancel this Contract, the
prior transfer of title of any Unit which has not already been accepted by Buyer
at the Authorized Delivery Location shall be rescinded and title shall
automatically revert to Seller, without any recourse to, or warranty of, Buyer.




 
 
 
 
(c)           Additional Remedies


The rights conferred upon Buyer under the terms of this ARTICLE 15 shall not be
exclusive of any other remedies in law or equity, which might be otherwise
available to Buyer (including all rights and remedies of Buyer under the Uniform
Commercial Code) upon the happening of a Seller Default. The failure of Buyer to
exercise any of the rights conferred upon it in this ARTICLE 15 with respect to
a Seller Default shall not constitute a waiver of any rights of Buyer with
respect to any other Seller Default under this Contract.


ARTICLE 16.                                Buyer’s Default; Actions by Seller
upon Buyer Default


(a)           Buyer Default


The following shall constitute an act of default by Buyer under this Contract (a
“Buyer Default”): Failure by Buyer to make any proper payment to Seller required
under the provisions of this Contract which failure continues unremedied for a
period of thirty (30) days after written notice to Buyer thereof.


(b)           Rights to Stop Work and to Terminate


In the event that a Buyer Default shall have occurred and be continuing, Seller,
if it is not in default in the performance of any of its obligations under this
Contract, (i) shall have, upon prior written notice to Buyer, the right to slow
or to stop production of Units, and the Scheduled Delivery Dates as provided in
ARTICLE 9 shall, without prejudice to Seller’s right to recover damages
therefor, be extended by additional time equal to the period of the continuance
of such Buyer Default, and (ii) if such Buyer Default shall continue for more
than thirty (30) days after written notice thereof by Seller to Buyer, Seller
may, without prejudice to its rights to recover damages therefor from Buyer,
terminate this Contract as to the undelivered Units of Equipment by written
notice to Buyer.


(c)           Alternative Remedies


The right conferred upon Seller under the terms of this ARTICLE 16 shall not be
exclusive of any other remedies in law or equity, which might be otherwise
available to Seller upon the happening of a Buyer Default. The failure of Seller
to exercise any of the rights conferred upon it in this ARTICLE with respect to
a Buyer Default shall not constitute a waiver of any right of Seller with
respect to any other Buyer Default under this Contract.


ARTICLE 17.                                Notices


Until Seller shall designate otherwise in writing to Buyer, all notices under
this Contract directed to Seller shall be in writing and shall be (i) personally
delivered to Seller or (ii) mailed by first class certified mail, return receipt
requested, postage prepaid, or delivered by facsimile, with confirmation of
receipt requested, to the following address:


Qingdao Pacific Container Co., Ltd
Fu Yuan Industrial Park,
Qingdao Economic and Technical Development Zone,
Qingdao, China 266500


And a copy to Singamas Management Services Ltd.
Andy Chan/Vice President of Marketing
19/F., Dah Sing Financial Centre,
108 Gloucester Road
Hong Kong
Facsimile Number:  852-2598-7847


Until Buyer shall hereafter designate otherwise in writing to Seller, all
notices under this Contact directed to Buyer shall be in writing and shall be
(i) personally delivered to Buyer’s CFO (“Buyer’s Authorized Representative”) at
the address specified below or (ii) mailed by first class certified mail, return
receipt requested, postage prepaid, or delivered by facsimile, with confirmation
of receipt requested, to the following address:


 

Hub Group, Inc.   And Hub Group, Inc. Attn:  CFO    Attn:  General Counsel 3050
Highland Parkway    3050 Highland Parkway Suite 100 Downers Grove,    Suite 100
Downers Grove, IL 60515   IL 60515 Facsimile Number: 630-964-6475   Facsimile
Number:  630-964-6475

                                                                                                                                                        
 
 
 


All notices given pursuant to this ARTICLE shall be deemed to have been received
on the date of delivery if delivered in person, upon acknowledgment thereof if
delivered by facsimile, or on the fifth day after the date of mailing by U.S.
registered mail, return receipt requested if mailed and the sender has received
the return receipt with notation thereon of delivery.


ARTICLE 18.                                Assignment


(a)           This Contract shall not be assigned by either party without the
written consent of the other party, which consent shall not be withheld
unreasonably except that Buyer may, without the consent of Seller, assign this
Contract to (i) any affiliate of Buyer or (ii) one or more financial
institutions that provide or arrange for the financing of the Equipment for the
benefit of Buyer or an affiliate of Buyer, whether structured as a secured loan,
finance lease or lease purchase; provided that in the case of any such
assignment Buyer shall remain bound and liable to Seller for Buyer’s obligations
under this Contract.  Seller will upon request of Buyer cooperate in effecting
any assignment authorized pursuant to this ARTICLE 18 and will execute any
agreements or other instruments (including, without limitation, any supplement
or amendment to or novation of this Contract) that may be required in order to
give effect to or perfect any such assignment.


(b)           Notwithstanding any assignment by Buyer to a financial institution
pursuant to clause (ii) of paragraph (a) of this ARTICLE 18, the Buyer
originally named in this Contract (i.e., Hub City Terminals, Inc.), and not any
such financial institution, shall remain solely responsible for any Late Payment
Obligation under ARTICLE 11 above.


ARTICLE 19.                                Miscellaneous


The validity, interpretation and performance of this Contract shall be
determined in accordance with the laws of the State of California, USA, without
application of its conflicts of laws principles.


Jurisdiction.  Any dispute in any manner relating to the foregoing shall be
resolved by final and binding arbitration under the rules of the American
Arbitration Association.  The arbitral award may be enforced in any court with
jurisdiction over the person or the property of the person against whom
enforcement is sought; provided, however, that with respect to any suit, action
or proceeding relating to this Contract, each party hereto irrevocably submits
to the exclusive jurisdiction of the courts of the State of Illinois and the
United States District Court for the Northern District of Illinois.  Service of
process in any such arbitration may be served in the same manner as notices are
required to be served under Article 17 of this Contract.


Counterparts.  This Contract may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument.


Amendments, Etc.; Entire Agreement.  This Contract contains the entire agreement
of the parties with respect to the subject matter hereof, and supersedes all
prior agreements and understandings between the parties, whether written or
oral.  This contract or any of the terms hereof may not be terminated, amended,
supplemented, waived or modified orally, but only by a written instrument which
purports to terminate, amend, supplement, waive or modify this Contract, or any
of the terms hereof, signed by the party against which the enforcement of the
termination, amendment, supplement, waiver or modification is sought.


Severability of Provisions.  Any provision of this Contract which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.


Headings, Etc.  The headings used herein are for convenience of reference only
and shall not define or limit any of the terms or provisions hereof.


Further Assurances.  Seller and Buyer shall do and perform such further acts and
execute and deliver such further instruments as may be required by applicable
law or reasonably requested by either party to carry out and effectuate the
purposes of this Contract.


Survival.  The representations, warranties, covenants and indemnities of the
parties contained in this Contract shall survive execution and delivery of this
Contract.



 
 
 
 



Buyer and Seller have caused this Contract to be executed in two counterparts as
of the date
and year written above



Hub City Terminals, Inc.     Qingdao Pacific Container Co., Ltd.   As Buyer     
As Seller  
By: David P. Yeager
   
By: Andy Chan
 
Name: David P. Yeager
   
Name: Andy Chan
 
Title: CEO
   
Title: Authorized Person
 


                                                                          
                                                                          









